UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6250


CHRISTOPHER JOSE MCLEAN, JR.,

                    Plaintiff - Appellant,

             v.

LORENZ P. KIELHORN, (M.O) Doctor at Sussex 1 State Prison,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00136-JCC-IDD)


Submitted: June 23, 2017                                          Decided: July 6, 2017


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Jose McLean, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Jose McLean, Jr., appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice pursuant to Fed. R. Civ. P. 4(m). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See McLean v. Kielhorn, No. 1:16-cv-00136-JCC-

IDD (E.D. Va. Jan. 19, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2